Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/07/2022 has been entered.
Amendments to claims 1 and 12, both being independent, have been entered.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 04/07/2022 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments under 35 USC 101, the arguments have been fully considered, however, the examiner respectfully disagrees. Applicant argues the claims are not directed to an abstract idea, however, the examiner respectfully disagrees. The claimed steps do not improve electronic transaction message processing technology nor any technology. Rather, when taking out all the computer elements from the claimed invention, the claims merely recite applying the abstract idea in a computer environment to automate the process without significantly more. Performing tokenized transactions based on consumer approval message is merely a business relation. At most, the claimed elements describe an improvement to an abstract business relationship; however, an improvement to an abstract idea is still abstract. Although the claims do not recite any steps of approval or decline of a payment transaction, all the steps in the claims can be performed by the human mind and are non-technical steps. Accordingly, the claims are ineligible under the first prong since they are directed to abstract ideas.
Unlike McRO, the claimed process does not improve the technology of generating the animated 3-D model, nor does the claimed process use a combined order of specific rules that render information into a specific format that is then used and applied to create desired results. Routing of transaction messages between parties of the transaction and the consumer according to specific routing parameters are not specific steps for processing electronic payment transaction information to improve transaction processing technology by maximizing the security of transaction processing. The claims do not improve transaction processing or the routing of transaction messages. Unlike Enfish, the present claims are not limited to rules with specific characteristics, as mentioned above, at most, the claims disclose an improvement to business relations; however, an improvement to the business process is still abstract. 
The applicant further argues the claims integrate the alleged judicial exception into a practical application of the alleged exception under Step 2A Prong Two and are not directed to the exception, however, the examiner respectfully disagrees. The pending application does not recite an improvement to the technical field of transaction message processing since it does not implement a specific method and does not provide the technical effect of maximizing the security of the transaction processing for each routed transaction by receiving an approval message from a consumer and tokenizing the PAN before processing the transaction. Rather, as mentioned above, the claims merely recite applying the abstract idea in a computer environment to automate the process. The claims do not operate transaction processing networks more efficiently and with increased security. Unlike Bascom Global Internet Services, Inc. v. AT&T Mobility LLC, the claimed inventive concept does not operate in a non-conventional manner and does not contain any non-generic arrangement of pieces for filtering features specific to each end user. Unlike DDR Holdings, the solution in the instant application is not a solution necessarily rooted in computer technology because there are other ways to accomplish the solution and the computer elements are not an essential part of performing the solution nor do they overcome a problem specifically arising in the realm of computer networks. Rather, the claims in the instant application are directed towards a business process and they do not transform the abstract idea of filtering content into a particular, practical application of the abstract idea; nor do the claims carve out a very specific method for routing of transaction messages between parties of the transaction and the consumer according to specific routing parameters that maximize the security of the transaction processing, nor do the claims include an ordered combination of claim limitations for a particular, practical application. Rather than maximizing the security of the transaction processing, the claims merely recite applying the abstract idea in a computer environment to automate a business process without significantly more. Accordingly, the claims do not integrate the alleged judicial exception into a practical application under Step 2A Prong Two.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims fall within at least one of the four categories of patent eligible subject matter (process), as claim 1 is directed to a computer-implemented method performed by a payment card network system server, said method comprising a series of steps; claim 12 is directed to a token/alert service system comprising a series of steps. Therefore, the claims are directed to a statutory category.
Independent claim 1 recites: 
receiving an electronic transaction message from a merchant, the electronic transaction message corresponding to a transaction associated with a primary account number of a payment card of a consumer, the electronic transaction message including the primary account number; 
determining that the electronic transaction message is an authorization request message; 
based on the determination, extracting the primary account number from the electronic transaction message;
matching the primary account number to the payment card associated with a transaction alert service account of the consumer;
based on the matching, transmitting a transaction alert message to the consumer, the transaction alert message including a request that the consumer respond to the transaction alert message approving the transaction;
receiving an approval response to the transaction alert message from the consumer;
after receipt of the approval response, determining that a card issuer associated with the primary account holder participates in tokenizing transactions;
based on the determination, transmitting a token request message to the card issuer associated with the primary account number;
after transmitting the token request message, tokenizing the primary account number to generate a token;
transmitting the token to the merchant; and
receiving from the merchant, a second authorization request message for the transaction, the second authorization request message including the token in place of the primary account number. 
These claim elements are considered to be abstract ideas because they are directed to mental process which includes concepts performed in the human mind (including an observation, evaluation, judgment, opinion). Accordingly, these claims recite an abstract idea. Claim 12 similarly interpreted.
The judicial exception is not integrated into a practical application because the additional elements as seen in claim 1 including a “payment card network system server”, “point-of-sale device”, and “consumer computing device”, and claim 12 including a “point-of-sale device”, “consumer computing device”, “server” and “database” are recited at a high level of generality i.e., as a generic processor performing generic computer functions of processing data i.e. receiving data, analyzing data and transmitting data. The additional elements describe how to generally “apply” the judicial exception in a computer environment to automate the process and simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea, see MPEP 2106.05 (f). Accordingly, the additional elements do not integrate the abstract idea into a practical application because they neither impose any meaningful limits on practicing the abstract idea, nor provide an inventive concept.  The claims are directed to an abstract idea.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Further, receiving and transmitting data are well-understood, routine and conventional computer functions. The claims are not directed to any specific improvements of these elements.  The claims are not patent eligible.
The dependent claims 2-11 and 13-20 give further detail about the type of transactions, the transaction details, notification messages, and the electronic transaction messages. These processes are similar to the abstract idea noted in the independent claims because they further extend the details provided in the limitations of the independent claims which are directed to a method of organizing human activity which include commercial or legal interactions (including agreements in the forms of contracts; legal obligations; advertising, marketing, or sales activities or behaviors; business relations).  Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6, 9-15 & 18-20 are rejected under 35 U.S.C. 102 (a)(1) & (a)(2) as being anticipated by Ayman Hammad et al. (US 2018/0255460 A1, herein Hammad).

As per claim 1, Hammad teaches a computer-implemented method performed by a payment card network system server, said method comprising:
receiving an electronic transaction message from a merchant, the electronic transaction message corresponding to a transaction associated with a primary account number of a payment card of a consumer, the electronic transaction message including the primary account number (see Hammad ¶¶ [92-94]); 
determining that the electronic transaction message is an authorization request message (Hammad ¶¶ [98 & 109-113]); 
based on the determination, extracting the primary account number from the electronic transaction message (Hammad ¶¶ [11-112 & 115]);
matching the primary account number to the payment card associated with a transaction alert service account of the consumer (Hammad ¶¶ [53, 96, 100 & 132]);
based on the matching, transmitting a transaction alert message to the consumer, the transaction alert message including a request that the consumer respond to the transaction alert message approving the transaction (Hammad ¶ [134]);
receiving an approval response to the transaction alert message from the consumer (Hammad ¶ [133]);
after receipt of the approval response, determining that a card issuer associated with the primary account holder participates in tokening transaction (Hammad ¶¶ [71-73, 92-94 & 149]);
based on the determination, transmitting a token request message to the card issuer associated with the primary account number (Hammad ¶¶ [111 & 112]);
after transmitting the token request message, tokenizing the primary account number to generate a token (Hammad ¶¶ [63, 74 & 81]);
transmitting the token to the merchant (Hammad ¶ [81]); and
receiving from the merchant, a second authorization request message for the transaction, the second authorization request message including the token in place of the primary account number (Hammad ¶ [84]). 
	As per claim 12, the claim recites analogous limitations to claim 1 above and therefore rejected under the same premise.

As per claim 2, Hammad teaches the computer-implemented method in accordance with claim 1, further comprising: 
determining whether the consumer is registered for a transaction alert service (Hammad ¶¶ [72 & 77-78]); and 
based on determining that the consumer is registered, determining whether the consumer selected to receive the transaction alert message (Hammad ¶ [80]).
As per claim 13, the claim recites analogous limitations to claim 2 above and therefore rejected under the same premise.

As per claim 3, Hammad teaches the computer-implemented method in accordance with claim 2, Hammad further teaches: 
said operation of determining whether the consumer selected to receive the transaction alert message includes the operations of: 
retrieving a transaction alert service account for the consumer from a database (Hammad ¶¶ [77-80]); and 
analyzing transaction alert data stored in the transaction alert service account to determine whether the transaction alert data indicates that the consumer selected to receive the transaction alert message corresponding to the extracted primary account number (Hammad ¶¶ [80, 111 & 114-115]).
As per claim 14, the claim recites analogous limitations to claim 3 above and therefore rejected under the same premise.

As per claim 4, Hammad teaches the computer-implemented method in accordance with claim 3, Hammad further teaches: further comprising 
comparing the extracted primary account number to the transaction alert data stored in the transaction alert service account (Hammad ¶¶ [98 & 132]). 
As per claim 15, the claim recites analogous limitations to claim 4 above and therefore rejected under the same premise.

As per claim 6, Hammad teaches the computer-implemented method in accordance with claim 5, Hammad further teaches: 
said operation of transmitting a transaction alert message to the consumer comprising transmitting the transaction alert message to the consumer computing device using a preferred method of delivery selected by the consumer (Hammad ¶ [89]).

As per claim 9, Hammad teaches the computer-implemented method in accordance with claim 1, Hammad further teaches: 
further comprising determining whether the card issuer of the payment card allows for tokenizing the primary account number (Hammad ¶¶ [90, 92, 94 & 149-150]).
As per claim 18, the claim recites analogous limitations to claim 9 above and therefore rejected under the same premise.

As per claim 10, Hammad teaches the computer-implemented method in accordance with claim 1, Hammad further teaches: 
further comprising receiving, from the card issuer of the payment card, a token provisioning authorization message (Hammad ¶¶ [74 & 81-84]).
As per claim 19, the claim recites analogous limitations to claim 10 above and therefore rejected under the same premise.

As per claim 11, Hammad teaches the computer-implemented method in accordance with claim 1, Hammad further teaches: 
further comprising storing, in a database, the token and the associated primary account number (Hammad ¶¶ [14, 64-65, 73, 79, 83 & 94]).
As per claim 20, the claim recites analogous limitations to claim 1 above and therefore rejected under the same premise.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5, 7, 8, 16 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad in view of Mark Carlson et al. (US 2013/03232074 A1, herein Carlson).

As per claim 5, Hammad teaches the computer-implemented method in accordance with claim 1, it can be argued that Hammad does not explicitly teach, however, Carlson further teaches: further comprising: 
generating the transaction alert message, said generating operation comprising formatting the transaction alert message in a format that can be received by a consumer computing device (Carlson ¶¶ [26-27, 31, 49, 61 & 80]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device enrollment system and method of Hammad with the system and method for providing alert messages with modified message elements as taught in Carlson in order to highlight alert message elements for a user so that the user notices the alert messages and generate an alert message based on the user preferences when a transaction is conducted on an account associated with the user (see Carlson ¶¶ [19 & 41]).
As per claim 16, the claim recites analogous limitations to claim 5 above and therefore rejected under the same premise.

As per claim 7, Hammad teaches the computer-implemented method in accordance with claim 6, it can be argued that Hammad does not explicitly teach, however, Carlson further teaches:
the preferred method of delivery including one or more of the following: 
a push notification, an interactive voice response, an instant message, a short message service message, an email message, and a web-based application message (Carlson ¶¶ [48 & 59-60]).
	The motivation to combine the references is the same as seen above in claim 5.

As per claim 8, Hammad teaches the computer-implemented method in accordance with claim 1, Hammad further teaches: 
the request that the consumer respond to the transaction alert message comprising at least the following: 
a request to the consumer to approve the transaction, a request to the consumer to reject the transaction […] (Hammad ¶¶ [127 & 135]).
it can be argued that Hammad does not explicitly teach, however, Carlson further teaches: 
[and a request to the consumer to reject the transaction and lock the payment card against further transactions] (Carlson ¶ [84]).
The motivation to combine the references is the same as seen above in claim 5.
As per claim 17, the claim recites analogous limitations to claim 8 above and therefore rejected under the same premise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        6/22/2022